Title: Thomas Jefferson to Micah Sterling, 19 June 1819
From: Jefferson, Thomas
To: Sterling, Micah


          
             Monticello June. 19. 19.
          
          I recieve, Sir, with sentiments of just thankfulness the honor conferred on me by the Jefferson society for promoting agriculture and domestic manufactories. the objects of the institution are worthy of it’s enlightened members, and many of them, I hope, and trust will live to see the happy fruits which cannot fail to recompense their zeal and patriotism. the term is past in which I can be useful to new enterprizes, otherwise than by prayers that they may cover with blessings those who come after me, and more especially the societies which give them birth. to yours in particular I tender sentiments of the highest respect and consideration.
          
             Th: Jefferson 
          
        